department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-160817-05 date date internal_revenue_service number release date index number --------------------------------- ------------------------------------------- ------------------------------- ------------------------------- in re ------------------------------ - legend sister sister father mother trust settlement agreement -------------------------------------------------------------------- -------------------------------------------------------------------- ---------------- -------------------- --------------------------------- ---------------------------------------------------------------------------- --------------------------------- ----------------------------------------------------------------- -------- --------------------------------------------------- ------------------------------------ ------- ------- ------- ------- ------- ------- court state state statute state statute year year year year year year dear ---------- this is in response to your letter dated date and subsequent correspondence requesting rulings on the gift and generation-skipping_transfer gst tax consequences of certain proposed modifications to a_trust in year before trust was formed by sister and sister their then husbands and their parents father and mother sisters have since divorced and remarried sister sister and father and mother collectively settlors funded trust in year with cash intangibles and their respective interests in certain minerals and ranch lands plr-160817-05 sister and sister funded one-third of trust and father and mother funded two-thirds of trust father and mother died in year and year respectively both prior to and trust became irrevocable in year the last contribution to trust was made in year and consisted of the residue of mother’s estate section i a of trust provides in relevant part that upon the death of mother and father the net_income of trust is to be distributed one-half each to sister and sister upon the death of either sister the deceased sister’s share of the income may be used to benefit the children and lineal_descendants of the deceased sister or accumulated and distributed to these persons upon the termination of trust section i b provides that in the event the trustee determines the net_income of trust to be insufficient to maintain and support sister and sister or their children and lineal_descendants in their accustomed manner of living the trustee may invade trust corpus to make up the deficiency further in the event the executor of a settlor’s estate so requests the trustee is to invade the trust corpus contributed by the settlor to pay the estate and other taxes of the settlor in the event trust corpus is invaded such reduction shall be reflected in the beneficial_ownership and such share shall sometimes hereinafter be referred to for example as adjusted one-half or other appropriate reference such distributions to be reflected in ownership regardless of whether such reference has been made furthermore to the extent such invasion materially affects the income attributable to the initial contribution of a settlor the trustee shall make appropriate adjustments to the relative income distributable under section i a section i c provides that during his lifetime father with the concurrence of either sister or sister may revoke alter and amend trust and distribute the assets of trust to the settlors in the same proportion as the original contributions by each of the settlors taking into account any adjustments under section i b in the event sister or sister is deceased that portion of trust that would have been distributed to the deceased sister is to be distributed in equal shares to her children and lineal_descendants section i d provides mother and father with a limited power to appoint up to one-third of trust’s assets one-half of this amount among the group consisting of sister and her lineal_descendants and one-half among the group consisting of sister and her lineal_descendants section i e provides that trust may be terminated under certain circumstances if the termination would best serve the intended purpose of trust in the event of such termination sister and sister if living and if not their children and lineal plr-160817-05 descendants of any deceased child are to receive one-half of trust’s assets adjusted by sections i b d and f section i f provides that each sister has a limited power to appoint an adjusted one- half of trust’s assets among her children and lineal_descendants the fractional share of the assets over which each sister has a power_of_appointment is to be adjustment pursuant to sections i b and d if either sister dies without exercising her power_of_appointment her adjusted one-half share is to be distributed in equal shares to her children and lineal_descendants in the event either sister dies without surviving lineal_descendants or lineal_descendants who do not survive until the termination of trust her share of trust assets is to be held in trust for the benefit of the surviving sister and her children and lineal_descendants section i h provides that trust will terminate no later than years after the death of the survivor of the settlors and the children lineal_descendants and spouses of the sisters alive on the date trust was created section i j provides in part that the trustee has the power to determine the manner in which expenses are to be borne and in which receipts are to be credited as between principal and income sister filed bankruptcy in year as a result of judicial proceedings assets contributed by sister to trust were removed from trust and became part of sister 2’s bankruptcy_estate a dispute arose between sister and sister as to whether certain costs and expenses_incurred by trust in connection with the bankruptcy should be treated as distributions under section i b the terms of trust do not specifically address the allocation of assets and or expenses and the division of trust into shares after one settlor’s contribution to trust is involuntarily distributed in a bankruptcy proceeding thus creating an ambiguity each party to settlement agreement has interpreted the terms of trust to support opposing results as a result of this dispute trustee filed a suit for declaratory action in year and through the process of mediation ordered by court the parties have entered into settlement agreement which was approved by court in year it has been represented that all beneficiaries of trust including unborn and contingent beneficiaries were represented by legal counsel in the negotiation of settlement agreement in general settlement agreement provides that trust is to be divided into two separate trusts one trust to benefit sister and her descendants and one trust to benefit sister and her descendants the terms of the resulting trusts will be the same as trust the assets contributed to trust in year by sister are to be allocated to sister 1’s trust plr-160817-05 the remaining assets of trust and the costs of all litigation are to be allocated equally between the two resulting trusts trustee has requested a ruling that the division of trust into two separate trusts and the allocation of trust’s assets between the resulting trusts based upon settlement agreement will not cause any beneficiary of trust or the resulting trusts to be deemed to have made a gift or to be subject_to gift_taxes under chapter of subtitle b of the internal_revenue_code and will not cause trust and the resulting trusts to lose their status as exempt from the gst tax by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations law and analysis ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations states that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see ahmanson foundation v united_states f 2d big_number 9th cir citing 387_us_456 87_sct_1776 18_led_886 thus state law must be examined to ascertain the legitimacy of each party's claim if it is determined that each party has a valid claim the internal_revenue_service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated state statute provides in part that a person interested as or through an executor or administrator trustee guardian other fiduciary creditor devisee legatee heir or next of kin in the administration of a_trust may have a declaration of rights or legal relations in plr-160817-05 respect to the trust to direct the executors administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity or to determine any question arising in the administration of the trust including questions of construction of wills and other writings state statute provides in part that on petition of a trustee or a beneficiary a court may order that the terms of the trust be modified that the trustee be directed or permitted to do acts that are not authorized or that are forbidden by the terms of the trust or that the trustee be prohibited from performing acts required by the terms of the trust if the purposes of the trust have been fulfilled or have become illegal or impossible to fulfill or because of circumstances not known to or anticipated by the settlor compliance with the terms of the trust would defeat or substantially impair the accomplishment of the purposes of the trust the court will exercise its discretion to order a modification of a_trust in the manner that conforms as nearly as possible to the intention of the settlor in this case a bona_fide controversy existed concerning the administration of trust specifically sister and sister disagreed as to whether certain costs and expenses paid_by trust relating to sister 2’s bankruptcy should be treated as distributions under section i b to resolve the dispute the parties have entered into settlement agreement which was approved by court in year during the negotiations that lead to the agreement all of the beneficiaries of trust including unborn and contingent beneficiaries were represented by legal counsel under the terms of settlement agreement trust is to be divided into two separate trusts one trust to benefit sister and her descendants and one trust to benefit sister and her descendants the terms of the resulting trusts will be the same as trust the assets contributed to trust in year by sister are to be allocated to sister 1’s trust the remaining assets of trust and the costs of all litigation are to be allocated equally between the two resulting trusts the terms of settlement agreement are reflective of the rights of the parties under applicable state law that would be applied by the highest court of that state accordingly based on the facts submitted and the representations made we conclude that implementation of settlement agreement will not cause the parties to the agreement to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-160817-05 sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the act and sec_26_2601-1 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the regulations the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in the present case trust was irrevocable on date and no additions actual or constructive have been made to trust after that date as discussed above a bona_fide controversy existed concerning the administration of trust state court has the authority to modify the terms of a_trust to comport with a settlor’s intent under the agreement approved by the court trust will be divided into two trusts one for the benefit of sister and her descendants and one for the benefit of sister and her descendants in addition the costs of all of the litigation will be allocated equally between the two resulting trusts during the negotiations that led to settlement agreement all of the beneficiaries of trust including unborn and contingent beneficiaries were represented by legal counsel we believe that the terms of settlement agreement are within the range of reasonable outcomes under the governing instrument and applicable state law settlement agreement is a compromise between the litigating positions of each sister and their respective families and reflects their assessments of the relative strengths of their positions plr-160817-05 accordingly based upon the facts submitted and the representations made we conclude that the division of trust into two separate trusts and the allocation of trust’s assets between the resulting trusts based upon settlement agreement will not cause trust and the resulting trusts to lose their status as exempt from the gst tax by reason of b a of the act and sec_26_2601-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the inclusion of part or all of trust or the resulting trusts in the estates of either sister or sister under ' the office_of_chief_counsel for income_tax accounting has declined to rule on the income_tax consequences of the modification discussed herein this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan office of the associate chief_counsel senior technician reviewer branch passthroughs special industries enclosures cc copy for ' purposes
